In four related child protective proceedings pursuant to Family Court Act article 10, Delilah C. appeals from an order of the Family Court, Suffolk County (Kelly, J.), dated May 8, 2013, which directed her to submit to a hair follicle drug test.
Ordered that the order is affirmed, without costs or disbursements.
Family Court Act article 10, entitled “Child Protective Proceedings,” is designed to “help protect children from injury or mistreatment and to help safeguard their physical, mental, and emotional well-being” and provides “due process of law for determining when the state, through its family court, may intervene against the wishes of a parent on behalf of a child so that his [or her] needs are properly met” (Family Ct Act § 1011; see Matter of Brianna L. [Marie A.], 103 AD3d 181, 186-187 [2012]). Under the circumstances of this case, the Family Court properly directed the appellant to submit to a hair follicle drug test (see Family Ct Act § 251).
Dickerson, J.E, Leventhal, Hall and Miller, JJ., concur.